DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/06/2022 have been entered. Claims 1-2, 11-12, 14, 18 and 20 have been amended. Claims 3-10, 13 and 15-17 have been canceled. Claim 22-24 have been added. Claims 1-2, 11-12, 14 and 18-24 are pending in this application.

Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered and entered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Main Argument:
… The Office Action relies on Chen! as reciting the claimed ratios R1 and R2 in previously pending Claim 18. However, Chen! does not describe applying different thresholds to the horizontal component and the vertical component of the ratios.
Instead, Equation (8) of Chen1 merely indicates that the same threshold TH is applicable to all of the components of both ratios. While Chen1 further describes that TH could be set to 1, set to a static default, or alternatively dynamically signaled, nothing in Chen1 contemplates that different values of TH would be applicable to each of the four inequalities in Equation (8).
…
Reply
Examiner respectfully disagree. It is KSR obvious to one with ordinary skills in the art to apply different threshold for the vertical and horizontal component, with known pros and cons. 
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Second Argument
Furthermore, the ratios described in Chen1 are constraints on the final motion vectors selected from a candidate list. As shown in Figure 4 of Chen1, first final motion vectors are selected from the candidate list in step 430 and then constraints are applied to the final motion vectors in step 440.
In contrast, as recited in new Claim 24, the recited constraint is applied to a second predictor in a candidate list in order to determine whether to remove the predictor from the candidate list. This feature is not described in Chen1 because the constraints are applied only to the final motion vectors selected from the candidate list, and not to predictors that may be excluded from the candidate list prior to selection of the final motion vectors.
Reply
For the MVs which exceed some of the limits “not constrained”, it is obvious to one with ordinary skills in the art to either discard/remove/eliminate as an obvious alternative to modify/clip (Chen1 [0061]).
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
To help advance the prosecution, the examiner uses a new reference to teach removing/elimination of  MV from the candidate list.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12, 14, 18-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180192069 A1), hereinafter Chen, in view of Chen et al. (US 20180295381 A1), hereinafter Chen1.
Regarding claim 1,
Chen teaches a method for video decoding in a decoder (video decoder 30, Fig. 16), comprising: 
decoding prediction information of a current block in a current picture from a coded video bitstream, the prediction information being indicative of an affine model, the current block including two or more control points (video decoder 30 may determine motion vectors for a plurality of control points of an affine block. For example, video decoder 30 may determine the v0, v1, and v2 motion vectors for the top-left, top-right, and bottom-left control points of the affine block, or determine the v0 and v1 motion vectors for the top-left and top-right control points of the affine block [0114]); 
determining a motion vector for each of the two or more control points of the current block based on a corresponding motion vector predictor “MVP” for each of the respective control point (determining the MVPs for the corresponding corner sub-blocks based on motion vectors for control points, video decoder 30 may set the MVPs corresponding to the respective sub-blocks of the affine block equal to the interpolated motion vectors for the corresponding sub-blocks of the affine block [0103] for motion vector set candidate is selected as the control point motion vector prediction “CPMVP” of the current CU “prediction information of control points” [0116]), the corresponding motion vector predictor being a block separate from the current block and which is defined by a plurality of control points and a plurality of motion vectors; wherein the corresponding motion vector predictor for the respective control point is a first predictor of a plurality of candidate motion vector predictors in a candidate list meeting a constraint  (video decoder 30 may interpolate motion vectors for the corner sub-blocks based on the motion vectors for the plurality of control points “motion vector corresponding to the control points for prediction” and set the MVPs corresponding to the respective corner sub-blocks of the affine block equal to the interpolated motion vectors of the respective corner sub-blocks [0075] for a reference index needs to be explicitly signaled, together with an MV predictor MVP index to the MV candidate list since the AMVP candidate contains only a motion vector. In AMVP mode, the predicted motion vectors can be further refined [0117]), 
determining parameters of the affine model based on the determined motion vectors of the two or more control points (“v2x , v2y” is the motion vector of the top-left comer control point “x2, y2”, “v3x , v3y” is motion vector of the top-right corner control point “x3, y3”, “v4x, v4y” is the motion vector of the bottom-left corner control point “x4, y4” [two control points in the top left and bottom left sections] in the neighbor affine block, w=(x3-x2) is the horizontal distance between the top-left and top-right control points, and h=(y4- y2) is the vertical distance between the top-left and bottom left control points [motion vector based on two control points] [0105]; adaptively select to use either 4-parameter affine motion model or 6-parameter affine motion model for each affine block in JEM. In 6-parameter affine model, there may be no constraint on the scaling factors between horizontal and vertical directions. Three corner motion vectors are used to represent the 6-parameter model. Given the motion vectors at the three corners [0107]), the parameters of the affine model being used to transform between the current block and a reference block in a reference picture that has been reconstructed (CU is applied in affine merge AF _MERGE mode, it gets the first block coded with affine mode from the valid neighbor reconstructed blocks based on the visiting order: A1 B1 B0 A0 B2. The selection order for the candidate block is from left, above, above right, left bottom to above left [0065] may use quad-tree partitioning to decompose the residual blocks of a CU into one or more transform blocks. A transform block is a rectangular e.g., square or non-square block of samples on which the same transform is applied. A transform unit “TU” of a CU may comprise one or more transform blocks [0102] for motion vector from the neighbor block is scaled according to the reference list and the relationship among the POC of the reference for the neighbor block, the POC of the reference for the current CU and the POC of the current CU. The approach to select MVP, from the neighbor block D and E may be similar [0105]); and reconstructing at least a sample of the current block according to the affine model (after the v0, v1 and v2 for 6-parameter affine of a current affine block are reconstructed for the current affine inter block [reconstructing the sample block], the unified MVF for an affine merge block is generated by calculating MVs for each sub-block within the current affine block using affine motion model [0113]).  
Please note that the claim started by defining a constraint applied to a ratio R, which has horizontal and vertical component, then ratios R1 and R2; the claim did use these ratios and uses the elements which defines the ratios R1 and R2.
Chen did not explicitly teach a first ratio RI (|MV1x – MV0x|/W, |MV1y – MV0y|/W), and a second ratio R2 = (|MV2x – MV0x|/H, |MV2y – MV0y|/H), 
W and H denotes the current block width and height respectively, where: 
MV0x is a horizontal component of a motion vector of a first control point of the two or more control points for the block, 
MV1x is a horizontal component of a motion vector of a second control point of the two or more control points for the block, 
MV2x is a horizontal component of a motion vector of a third control point of the two or more control points for the block, 
MV0x is a vertical component of the motion vector of the first control point of the two or more control points for the block, 
MV1y is a vertical component of the motion vector of the second control point of the two or more control points for the block, 
MV2y is a vertical component of the motion vector of the third control point of the two or more control points for the block, 
|HMV1x- MV0x|/W is a horizontal component of the first ratio R1, 
|HMV1y – MV0y|/W is a vertical component of the first ratio R1, 
|MV2x – MV0x|/H is a horizontal component of the second ratio R2, 
|MV2y – MV0y|/H is a vertical component of the second ratio R2, and the constraint indicates one of: 
a first threshold applied to a maximum value of the horizontal component and the vertical component of the first ratio R1; 
a second threshold applied to a maximum value of the horizontal component and the vertical component of the second ratio R2; 
a third threshold applied to a minimum value of the horizontal component and the vertical component of the first ratio R1; and 
a fourth threshold applied to a minimum value of the horizontal component and the vertical component of the second ratio R2.  
Chen1 teaches a first ratio RI (|MV1x - MV0x|/W, |MV1y - MV0y|/W), and a second ratio R2 = (|MV2x - MV0x|/H, |MV2y - MV0y|/H), W and H denotes the current block width and height respectively, where: 
MV0x is a horizontal component of a motion vector of a first control point of the two or more control points for the block, 
MV1x is a horizontal component of a motion vector of a second control point of the two or more control points for the block, 
MV2x is a horizontal component of a motion vector of a third control point of the two or more control points for the block, 
MV0x is a vertical component of the motion vector of the first control point of the two or more control points for the block, 
MV1y is a vertical component of the motion vector of the second control point of the two or more control points for the block, 
MV2y is a vertical component of the motion vector of the third control point of the two or more control points for the block, 
|HMV1x - MV0x|/W is a horizontal component of the first ratio R1, 
|HMV1y - MV0y|/W is a vertical component of the first ratio R1, 
|MV2x - MV0x|/H is a horizontal component of the second ratio R2, 
|MV2y - MV0y|/H is a vertical component of the second ratio R2 (equation 8, [0068]).  It is obvious to one with ordinary skills in the art to compare component and apply different threshold to horizontal/vertical component).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Chen1 to the teachings of Chen. The motivation for such an addition would be constrain MVs or transformations in order to reduce an amount of memory bandwidth required to perform affine modeling (Chen1 [0053]).

Regarding claim 2,
The combination of Chen and Chen1 teaches all the features of claim 1, as outlined above.
Chen did not explicitly teach applying the constraint based on at least one of a sequence parameter set, a picture parameter set, and a slice header; or applying the constraint which is predefined for determining the motion vector for each of the two or more control points.  
Chen1 teaches applying the constraint based on at least one of a sequence parameter set “SPS”, a picture parameter set “PPS”, and a slice header; or applying the constraint which is predefined for determining the motion vector for each of the two or more control points (The encoder 130 and the decoder 180 store TH as a static default.  Alternatively, the encoder 130 dynamically signals TH to the decoder 180 in SPSs, PPSs, slice headers, or another suitable form [0067]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Chen1 to the teachings of Chen. The motivation for such an addition would be constrain MVs or transformations in order to reduce an amount of memory bandwidth required to perform affine modeling (Chen1 [0053]).
Regarding claims [11-12] “apparatus” and claim 20 “CRM” are rejected under the same reasoning as claims [1-2] “method”, where Chen teaches decoder apparatus “Fig. 16”.

Regarding claim 14,
The combination of Chen and Chen1 teaches all the features of claim 11, as outlined above.
Chen further teaches a limit applied on a horizontal component of a motion vector difference between the motion vector of each one of the two or more control points of the current block and a motion vector prediction of the respective one of the two or more control points of the current block (“v2x, v2y” is the motion vector of the top-left comer control point “x2, y2”, “v3x ,v3y” is motion vector of the top-right corner control point “x3, y3”, “v4x, v4y” is the motion vector of the bottom-left corner control point “x4, y4” in the neighbor affine block, w=”x3-x2” is the horizontal distance between the top-left and top-right control points [first limit for horizontal calculation], and h=(y4-y2) is the vertical distance between the top-left [second limit of vertical calculations] and bottom left control points [and equation 5 for getting the difference in the horizontal and vertical motion vectors for interpolation calculations] [0105]), the motion vector prediction being determined based on the corresponding motion vector predictor of the respective one of the two or more control points (the affine motion model is a 6-parameters motion model as shown in equation (1). In JEM-3.0, the affine motion model for a block is represented by the motion vectors of the control points “v0, v1”. In JVET-00062 the affine motion model for a block can be further represented by the motion vectors of the control points [0108]); and a limit applied on a vertical component of the motion vector difference between each motion vector of the one of the two or more control points of the current block and the motion vector prediction of the respective one of the two or more control points of the current block (“v2x, v2y” is the motion vector of the top-left comer control point “x2, y2”, “v3x ,v3y” is motion vector of the top-right corner control point “x3, y3”, “v4x, v4y” is the motion vector of the bottom-left corner control point “x4, y4” in the neighbor affine block, w=”x3-x2” is the horizontal distance between the top-left and top-right control points [first limit for horizontal calculation], and h=(y4-y2) is the vertical distance between the top-left [second limit of vertical calculations] and bottom left control points [and equation 5 for getting the difference in the horizontal and vertical motion vectors for interpolation calculations] [0105]), the motion vector prediction being determined based on the corresponding motion vector predictor of the one of the two or more control points (determining the motion vectors for the control points. Once the motion vectors for the control points are determined, the video coder may utilize one or more example techniques described in this disclosure to determine the motion vectors for the sub-blocks and the MVPs for corresponding sub-blocks e.g., the motion vector information used to determine a motion vector predictor for a subsequent block. In one or more examples, the motion vectors for the sub-blocks and the MVPs for corresponding sub-blocks may be unified so that the motion vectors for the sub-blocks and the MVPs for corresponding sub-blocks are the same).  
Chen1 also teaches a limit applied on a horizontal component of a motion vector difference between the motion vector of each one of the two or more control points of the current block and a motion vector prediction of the respective one of the two or more control points of the current block, the motion vector prediction being determined based on the corresponding motion vector predictor of the respective one of the two or more control points; and a limit applied on a vertical component of the motion vector difference between each motion vector of the one of the two or more control points of the current block and the motion vector prediction of the respective one of the two or more control points of the current block, the motion vector prediction being determined based on the corresponding motion vector predictor of the respective one of the two or more control points (Equation 7 [0067]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Chen1 to the teachings of Chen. The motivation for such an addition would be constrain MVs or transformations in order to reduce an amount of memory bandwidth required to perform affine modeling (Chen1 [0053]).

Regarding claims 18-19 are rejected under the same reasoning as claim 1, where it is obvious to one with ordinary skills in the art to apply different thresholds for horizontal/vertical components.  

Regarding claims [22 and 23] “method” is rejected under the same reasoning as claims [14 and 19] “apparatus”, where Chen teaches decoder method/apparatus “Fig. 16”.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Chen1 and in further view of Kim et al. (US 20150103897 A1), hereinafter Kim.
Regarding claim 21, is rejected under the same reasoning as claim 1, where it is obvious to one with ordinary skills in the art to use the high-Definition “HD” frames and Ultra HD frames broadcasting, which became part of the standard “H.264” (Kim [0002]).  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Chen1 and in further view of Huang et al. (Han Huang, John W. Woods, Yao Zhao, and Huihui Bai, “Control-Point Representation and Differential Coding Affine-Motion Compensation”, IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, VOL. 23, NO. 10, OCTOBER 2013), hereinafter Huang.
Regarding claim 24, is rejected under the same reasoning as claim 1, where it is obvious to one with ordinary skills in the art to use discard/remove/eliminate (remove motion vector, Huang, Section II C; discard certain motion vector, Huang, Section III C) as an obvious alternative to modify/clip (Chen1 [0061]).
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419